                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN


WILLIAM WHITFORD, et al.
      Plaintiffs,
v.
                                                     Case No. 3:15-CV-00421-jdp
BEVERLY R. GILL, et al.,
      Defendants,
and
THE WISCONSIN STATE ASSEMBLY,
      Intervenor-Defendant.


                       BRIEF IN SUPPORT OF
           THE WISCONSIN STATE ASSEMBLY’S BILL OF COSTS


      On July 2, 2019, this Court dismissed Plaintiffs’ complaint. Op. & Order at 2,

ECF 318. As part of that order, and consistent with circuit precedent and the

Federal Rules, the Court ruled “[s]tatutory costs will be awarded to the defendants

as the prevailing party….” Id; see FED. R. CIV. P. 54(d)(1). Plaintiffs now say that

costs are not “just” and ought not be awarded. See Pls.’ Mot. to Defer Question of

Entitlement to Costs (“Mot.”) at 1, ECF 320. That argument—based on outdated,

out-of-circuit decisions—flouts the Supreme Court’s decision in Marx v. General

Revenue Corp., 568 U.S. 371 (2013), and binding Seventh Circuit precedent.

      For the foregoing reasons, the Assembly is a prevailing party entitled to

recover its costs. Consistent with Rule 54(d)(1) and 28 U.S.C. §§ 1919, 1920, the

Assembly respectfully requests the costs enumerated in its contemporaneously filed
bill of costs and verified in the contemporaneously filed declaration, which attaches

supporting invoices and receipts. See Meehan Decl.; Exs. A, D-H, K.

                             AVAILABILITY OF COSTS

      Time and again, the Wisconsin State Assembly argued Plaintiffs’ partisan

gerrymandering claims were not justiciable. See Assembly’s Br. in Supp. of Mot. to

Intervene at 17, ECF 210; see generally Assembly’s Br. in Supp. of Mot. to Dismiss,

ECF 225. After the Supreme Court scheduled two partisan gerrymandering cases

for argument to decide that very question, the Assembly asked that costly litigation

be deferred. See Assembly’s Br. in Supp. of Mot. to Stay at 2-4, ECF 231; see also

Assembly’s Mot. for Fees at 3-7, ECF 326.

      Tens of thousands of dollars in costs later, the Supreme Court confirmed that

the Assembly was right all along. Partisan gerrymandering claims are

nonjusticiable: “the Constitution supplies no objective measure for assessing

whether a districting map treats a political party fairly.” Rucho v. Common Cause,

No. 18-422, slip op. at 20 (June 27, 2019). In accordance with Rucho, this Court

ruled “[t]here is no doubt that this case cannot succeed in federal court” and

dismissed Plaintiffs’ complaint. Op. & Order at 2, ECF 318.

      Plaintiffs now protest that the Assembly cannot recover its costs, ordinarily

awarded as a matter of course. See FED. R. CIV. P. 54(d)(1). Because this Court

dismissed Plaintiffs’ nonjusticiable claims for lack of jurisdiction, Plaintiffs believe

that Rule 54(d)(1)’s cost provision is displaced by 28 U.S.C. § 1919 and that an

award of costs is unjust. See Mot. at 2-4. Plaintiffs are wrong. Rule 54(d)(1)’s



                                            2
“venerable presumption” that prevailing parties are entitled to costs is not displaced

merely because Plaintiffs’ nonjusticiable claims were dismissed for lack of

jurisdiction. See Marx, 568 U.S. at 377. Even if it were (contrary to Marx), an award

of costs is “just” under section 1919.

      I.     Section 1919 Does Not Displace Rule 54(d)(1).

      Federal Rule of Civil Procedure 54(d)(1) states that “costs … should be

allowed to the prevailing party” unless “a federal statute, these rules, or a court

order provides otherwise.” As described by the Supreme Court, Rule 54(d)(1)

“codifies a venerable presumption that prevailing parties are entitled to costs.”

Marx, 568 U.S. at 377. The question here is whether another federal law—stating a

court “may order the payment of just costs” even for cases dismissed for lack of

jurisdiction, 28 U.S.C. § 1919—“provides otherwise.” It does not.

      In Marx, the Supreme Court considered when a costs statute “provides

otherwise” under Rule 54(d)(1). The Court held that “a statute must be contrary to

Rule 54(d)(1)” to displace its presumption that prevailing parties are entitled to

costs. Marx, 568 U.S. at 379 (emphasis added). For example, a statute prohibiting

certain plaintiffs in patent infringement suits from recovering costs unless they file

a disclaimer before filing suit imposes a condition that is contrary to Rule 54(d)(1).

See id. at 378 (discussing 28 U.S.C. § 1928). Similarly, a federal law stating that a

judicial officer “shall not be held liable for any costs … unless such action was

clearly in excess of such officer’s jurisdiction” displaces Rule 54(d)(1). See id. at 384

(discussing 42 U.S.C. § 1988(b)). But the Court rejected the argument that any

federal statute specifically providing for costs displaces Rule 54(d)(1). See id. at 378.
                                            3
Directly relevant here, Marx concludes that a hypothetical statute “providing that

‘the court may award costs to the prevailing party,’ for example, is not contrary to

the Rule because it does not limit a court’s discretion.” Id. (emphasis added).

      Plaintiffs’ arguments that 28 U.S.C. § 1919 displaces Rule 54(d)(1) cannot be

reconciled with Marx. In 1875, Congress statutorily superseded the common-law

rule prohibiting courts from entering judgment against a losing party, even for

costs, in suits dismissed for lack of jurisdiction. See Mansfield, C. & L.M. Ry. Co. v.

Swan, 111 U.S. 379, 386-87 (1884); Citizens for a Better Env’t v. Steel Co., 230 F.3d

923, 926-27 (7th Cir. 2000). As codified today, section 1919 provides, “Whenever any

action or suit is dismissed…for want of jurisdiction, such court may order the

payment of just costs.” Rather than contradict courts’ discretion to award costs,

section 1919 confirms that this discretion extends to cases dismissed for lack of

jurisdiction. In Mansfield, for example, the Court awarded costs and noted “the long

established practice and universally recognized rule of the common law” that “the

prevailing party is entitled to recover a judgment for costs”—a universally

recognized rule now extended to cases where parties “ineffectually invoked the

jurisdiction of the circuit court.” Mansfield, 111 U.S. at 386-87. Here, as in

Mansfield, that presumption applies with full force.

      Plaintiffs bury Marx in a footnote. See Mot. at 3 n.2. According to Plaintiffs,

section 1919 is contrary to Rule 54(d)(1) because section 1919 is (1) “permissive” and

(2) “permits an award of costs to either party, depending upon whether the

circumstances of such an award would be ‘just.’” Id. Tellingly, Plaintiffs cite no case



                                           4
to support either proposition. Marx rejects Plaintiffs’ first point. Section 1919’s

permissive language that a court “may” award costs is no different than Marx’s

hypothetical statute “providing that ‘the court may award costs to the prevailing

party.’” Marx, 568 U.S. at 378. Neither displaces Rule 54(d)(1) because neither

limits a court’s discretion. Id. As for Plaintiffs’ second point, section 1919 is silent

about whether a court may tax a losing party’s costs against the prevailing party,

nor does it appear that it would be “just” for a court to do so. Cf. Mansfield, 111 U.S.

at 388-89 (deciding plaintiff who improperly invoked federal court’s jurisdiction was

“the losing and not the prevailing party” and was required to pay costs). Where “a

statute is silent,” Plaintiffs cannot contort its text to “‘displace the background rule

that a court has discretion to award costs’” to prevailing parties. Armstrong v.

BNSF Ry. Co., 880 F.3d 377, 383 (7th Cir. 2018) (quoting Marx, 568 U.S. at 380).

       Statutes worded differently than Rule 54(d)(1) are not necessarily “contrary

to” Rule 54(d)(1). Marx, for example, held that federal law permitting a court to

award fees and costs on a finding that an action had been brought in “bad faith” did

not displace Rule 54(d)(1). Marx, 568 U.S. at 380-87. So too here—section 1919’s

“just costs” language is not “literally contrary” to Rule 54(d)(1). Leimkuehler v. Am.

United Life Ins. Co., 713 F.3d 905, 915 (7th Cir. 2013). Even before Marx, binding

Seventh Circuit precedent awarded costs listed in 28 U.S.C. § 1920—the very

categories of costs the Assembly requests here—as “just costs” to the prevailing

party without any additional requirements. See Mashak v. Hacker, 303 F.2d 526,

526-27 (7th Cir. 1962) (stating section 1919 empowers courts “to tax costs even



                                             5
though it has no jurisdiction to entertain the action” and then relying on section

1920 to tax deposition costs); see also Citizens for a Better Env’t, 230 F.3d at 930.1

Section 1919 leaves an award of costs to the district court’s discretion and thus

leaves fully intact Rule 54(d)(1)’s presumption that prevailing parties recover costs.

       None of Plaintiffs’ cited cases compels a different conclusion. Every case

predates Marx. None binds this Court. Since Marx, the binding rule in the Seventh

Circuit is that a statute displaces Rule 54(d)(1) only if it is “literally contrary” to the

rule. Leimkuehler, 713 F.3d at 915 (reconsidering approach to costs statute in light

of Marx); see also Armstrong, 880 F.3d at 383 (stating Rule 54(d)(1)’s presumption is

“difficult to overcome”). Applied here, section 1919 is not “literally contrary” to Rule

54(d)(1). And the Assembly is entitled to recover its costs as a prevailing party.




   1 In Martin v. Franklin Capital Corp., 546 U.S. 132 (2005), the Supreme Court
interpreted 28 U.S.C. § 1447(c)’s similar statutory language, providing a court “may
require payment of just costs and any actual expenses, including attorney fees,”
when remanding a case to state court. The Court reasoned “section 1447(c)
authorizes courts to award costs and fees, but only when such an award is just.” Id.
at 138. The particular question in Martin was “how to define that standard” as
applied to attorneys’ fees (not costs). Id. The Court decided that “an award of fees
under § 1447(c) is left to the district court’s discretion, with no heavy congressional
thumb on either side of the scales.” Id. at 139. But the Court went on to explain that
its decisions have “often limited courts’ discretion to award fees despite the absence
of express legislative restrictions” and instructed lower courts that they may award
fees under section 1447(c) “only where the removing party lacked an objectively
reasonable basis for seeking removal.” Id. at 139, 141. That judicially imposed
limitation on courts’ discretion to award fees is consistent with the background
presumption that fees are not awarded as a matter of course and thus “stand on a
different footing” than costs. Mother & Father v. Cassidy, 338 F.3d 704, 710 (7th
Cir. 2003); see Marx, 568 U.S. at 381-82.
                                             6
       II.    Even If Section 1919 Displaced Rule 54(d)(1), An Award of
              Costs Would Be “Just.”

       Alternatively, an award of costs is “just” under section 1919. This is not the

ordinary case in which a plaintiff’s complaint is dismissed for lack of diversity

jurisdiction or the absence of a federal question. In such a case, a plaintiff might

refile the same claims in a state court, and any question about an award of costs can

be deferred or decided there. See, e.g., Callicrate v. Farmland Indus., Inc., 139 F.3d

1336, 1342-43 (10th Cir. 1998).

       But here, there is nothing left of Plaintiffs’ federal constitutional claims.

Refiling in state court will not avoid Rucho’s repeated statements that the federal

Constitution contains no remedy for partisan gerrymandering claims: “There are no

legal standards discernible in the Constitution for making such judgments” about

political “fairness.” Rucho, slip op. at 19; see also id. at 20 (“the Constitution

supplies no objective measure for assessing whether a districting map treats a

political party fairly”). As for Plaintiffs’ dogged pursuit of evidence of partisan

intent, the Court ruled that intending to “secur[e] partisan advantage…does not

become constitutionally impermissible” merely because “that permissible intent

‘predominates.’” Id. at 23. As for any First Amendment claim, the Court put those to

rest too: “[T]here are no restrictions on speech, association, or any other First

Amendment activities in the districting plans at issue. The plaintiffs are free to

engage in those activities no matter what the effect of a plan may be on their

district.” Id. at 26. Perhaps Plaintiffs are planning to raise other claims in state

court, see Mot. at 6, but Rucho closes the door to relitigation of the federal

                                            7
constitutional claims asserted here. In any event, even Plaintiffs’ cited authority

recognizes that a federal court need not defer an award of costs pending future

state-court litigation. See Otay Land Co. v. United Enters. Ltd., 672 F.3d 1152, 1159

(9th Cir. 2012) (stating such a rule “inappropriately narrow[s] the district court’s

discretion”). That is doubly true here, where refiling the dismissed federal

constitutional claims in a state court would be frivolous in light of Rucho.

      Plaintiffs further argue that costs are not “just” under section 1919 unless

there was “no justification” for Plaintiffs’ action, or if it was “implausible or

frivolous.” Mot. at 3-4. If that were the standard, Congress certainly knew how to

say so. See, e.g., 49 U.S.C. § 60121(b) (“The court may award costs to a prevailing

defendant when the action is unreasonable, frivolous, or meritless.”); see also Marx,

568 U.S. at 384 (citing various statutes). Nor would that standard make sense in

light of Martin, which rejected such a standard for attorneys’ fees awarded under

section 1447(c)’s “just costs” provision. 546 U.S. at 138-39. If such a standard is

untenable for attorneys’ fees, it necessarily follows that it is untenable for costs. See

Marx, 568 U.S. at 381-82. Further, even Plaintiffs’ own authorities reject such a

high bar. In Ericsson GE Mobile Commc’ns, Inc. v. Motorola Commc’ns & Elecs.,

Inc., 179 F.R.D. 328, 334 (N.D. Ala. 1998), the district court awarded costs to a

defendant even though the Eleventh Circuit opinion “virtually begged plaintiff to

petition for certiorari to the Supreme Court of the United States.” Similarly in Otay,

672 F.3d at 1158-59, the Ninth Circuit stated that “costs may be justly awarded

even absent extraordinary circumstances” or a showing that the suit was



                                            8
“objectively unreasonable.” Plaintiffs’ suit need not be frivolous or unreasonable at

its inception for defendants to recover costs.

      In various pre-Marx cases cited by Plaintiffs, courts weigh the equities in

determining whether costs were “just” under section 1919. See, e.g., Ericsson, 179

F.R.D. at 331 (“Thus, the sole question before the court in this case can be restated

simply as ‘What is fair here?’”); Otay, 672 F.3d at 1157 (asking “what is most fair

and equitable” on a “case-by-case” basis). Applied here, costs are “fair” for at least

three reasons. First, anticipating this very result, the Assembly repeatedly asked

for costly litigation to be delayed until there was a decision in Rucho. See supra, p.

2. But, as discussed in the Assembly’s contemporaneously filed motion for attorneys’

fees, Plaintiffs forged ahead with cumulative discovery and asked for an accelerated

trial date. The Assembly, having predicted this very result, should not be left to pay

for costs resulting from Plaintiffs’ insistence that the case proceed. See Callicrate,

139 F.3d at 1341 (stating “it was on incumbent on defendants to fully prepare their

case on the merits, even if dismissal on jurisdictional grounds seemed likely”).

Second, discussed below, the Assembly participated equally in the defense. Third,

the Assembly is a government entity seeking the recovery of costs not for itself but

for the Wisconsin taxpayers. Having prevailed, it would be exceedingly unjust to

deny those costs due to the taxpayers.

      Plaintiffs’ only rejoinder is that the Supreme Court is to blame. Plaintiffs

contend that their claims were on solid ground in light of Davis v. Bandemer, 478

U.S. 109 (1986), which “was not overruled until a week ago.” Mot. at 4. And



                                           9
Plaintiffs blame Gill for “inviting the litigation that has occurred over the past year”

by “directing plaintiffs to pursue a costly district-by-district case….” Id. at 4-5.

Contrary to Plaintiffs’ revisionist history, the Court abandoned Bandemer 15 years

ago. See Vieth v. Jubelirer, 541 U.S. 267, 306 (2004) (plurality op.); id. at 308

(Kennedy, J., concurring in judgment). And in Gill, the Court described the

justiciability of partisan gerrymandering claims as “unsettled” and “unresolved.”

Gill v. Whitford, 138 S. Ct. 1916, 1934 (2018). In the face of such uncertainty,

Plaintiffs’ counsel nevertheless strategically chose to add 28 more Plaintiffs in the

hopes of achieving a statewide remedy. Plaintiffs’ all-reserves-forward strategy,

despite the Supreme Court’s decades-long doubt about partisan gerrymandering

claims, is no reason to deny costs to the Assembly. Quite the contrary, it is reason to

award them. See, e.g., In re Williams Sec. Litig.-WCG Subclass, 558 F.3d 1144, 1150

(10th Cir. 2009) (stating “costs were, quite plainly, driven upward by the cold, hard

facts of this case,” that “Plaintiffs’ litigation choices” and “aggressive course of

discovery” “necessarily resulted in heightened defense costs,” and “that

consideration of such factors does not constitute disapproval or condemnation of

Plaintiffs’ conduct; rather, these considerations go directly towards the reasonable

necessity of Defendants’ costs”).

      Even if (contrary to binding precedent) section 1919 displaces Rule 54(d)(1)’s

presumption that prevailing parties are entitled costs, an award of the same costs is

appropriate under section 1919. See Mashak, 303 F.2d at 526-27.




                                            10
      III.   The Assembly Is A “Prevailing Party.”

      Plaintiffs’ alternative argument—that the Assembly is not a prevailing party

under Rule 54(d)(1)—contradicts the Seventh Circuit’s decision in Citizens for a

Better Environment, 230 F.3d at 930, holding that “when a dismissal for want of

jurisdiction forecloses the plaintiff's claim, the defendant is the ‘prevailing party’”

for purposes of another fee-shifting provision. Rule 54(d)(1)’s “prevailing party”

language compels the same interpretation. See CRST Van Expedited, Inc. v.

E.E.O.C., 136 S. Ct. 1642, 1646 (2016) (“Congress has included the term ‘prevailing

party’ in various fee-shifting statutes, and it has been the Court’s approach to

interpret the term in a consistent manner.”). Here, as in Citizens for a Better

Environment, the dismissal on jurisdictional grounds is “the most sweeping victory”

for which the Assembly “could have hoped.” Citizens for a Better Env’t, 230 F.3d at

929. Rucho bars all future attacks on federal constitutional grounds. This dismissal

“was a triumph in the war, not just in a battle or even a campaign.” Id. at 930.

      Nor is the Assembly’s status as a defendant-intervenor a reason to deny

costs. When the Assembly intervened, this Court saw “no reason to treat the

Assembly as less than a full party.” Op. & Order at 4, ECF 223. And Plaintiffs

cannot seriously contend that the Assembly did nothing more than “duplicat[e] the

efforts of the Wisconsin Election Commission.” Mot. at 5. Counsel for the Assembly

handled 29 Plaintiffs’ depositions, while counsel for the Wisconsin Elections

Commission Defendants handled the remaining 10. Counsel for the Assembly also

fielded Plaintiffs’ other discovery demands, including answering Plaintiffs’

subpoenas for depositions and documents from the Assembly’s Rule 30(b)(6)
                                           11
representative, Assembly Speaker Robin Vos, and legislative aides Adam Foltz and

Tad Ottman. See Assembly’s Mot. for Fees at 6-7, 10-11, ECF 326. (Plaintiffs

noticed none of the Elections Commission Defendants, by contrast, for depositions.)

Among other things, the Assembly submitted Defendants’ updated exhibit list for

trial, drafted Defendants’ joint motion to strike Plaintiffs’ supplemental disclosure

of four new witnesses, and drafted the joint opposition to Plaintiffs’ motion to use

deposition testimony in lieu of live trial testimony. See id. Even Plaintiffs have

treated the Assembly and the Elections Commission Defendants separately—for

example, on the eve of Rucho, serving 316 requests for admissions and related

interrogatories for both parties to answer separately. See Exs. B-C.

      An intervenor-defendant who fully participates in litigation and contributes

to the result is no less a prevailing party than a defendant. See 10 Charles A.

Wright, et al., Fed. Prac. & Proc. § 2667 (4th ed. 2019) (“[A]n intervenor is entitled

to the same cost considerations as the original parties”); see also King v. Ill. State

Bd. of Elections, 410 F.3d 404, 415 (7th Cir. 2005). Applied here, the Assembly

shouldered the expense of litigation with the Elections Commission and is entitled

to costs for its share of the burden. See e.g., MDT Corp. v. N.Y. Stock Exch., Inc., 858

F. Supp. 1028, 1035 (C.D. Cal. 1994) (awarding costs to intervenors who

“substantially contributed to the resolution of this action”); Smith v. Bd. of School

Comm’rs of Mobile Cty., 119 F.R.D. 440, 443 (S.D. Ala. 1988) (awarding costs to

defendant-intervenors); Stewart v. City of St. Louis, No. 4:04-cv-885, 2007 WL

2994444, at *2 (E.D. Mo. Oct. 10, 2007) (same).



                                           12
       As a prevailing party, the Assembly is entitled to the following costs as a

matter of course. See Marx, 568 U.S. at 377; Popeil Bros., Inc. v. Schick Elec., Inc.,

516 F.2d 772, 775-76 (7th Cir. 1975); see also Klein v. Grynberg, 44 F.3d 1497, 1507

(10th Cir. 1995) (denying costs is a “severe penalty” and “there must be some

apparent reason to penalize the prevailing party if costs are to be denied”).2

                                   BILL OF COSTS

       Summarized below and reflected in the attached exhibits, the Assembly

submits the following bill of costs for $45,043.40. Each of these costs were

reasonable and were necessary for the Assembly to litigate this case. To the extent

Plaintiffs object to these costs, it is their burden to demonstrate why such costs

should not be awarded. See Popeil Bros., 516 F. 2d at 775; Rivera v. City of Chicago,

469 F.3d 631, 636 (7th Cir. 2006).

       1. Fees of the clerk and marshal:

       The Assembly submits $300 in fees paid to the clerk of the Western District

of Wisconsin for the admission of the Assembly’s attorneys, capped at the cost of pro

hac vice fees. Ex. D (receipts for fees); see 28 U.S.C. § 1920(1); United States v.

Emergency Med. Assocs. of Ill., Inc., 436 F.3d 726, 730 (7th Cir. 2006) (affirming

award including pro hac vice fees).




   2 Plaintiffs cite Mother & Father for the proposition that defendants are not
prevailing parties under Rule 54(d)(1). Nothing in that case unsettles the prevailing
Seventh Circuit rule that “where there is a dismissal of an action, even where such
dismissal is voluntary and without prejudice, the defendant is the prevailing party.”
First Commodity Traders, Inc. v. Heinold Commodities, Inc., 766 F.2d 1007, 1015
(7th Cir. 1985) (quotation marks omitted).
                                           13
       The Assembly also submits $195 in costs for service of process for three

witnesses (Brittany Keyes, Peter Barca, and Amy Sue Vruwink). Ex. E (invoices for

service of process); see 28 U.S.C. § 1920(1).3 Having lost its motion to strike these

witnesses, Op. & Order, ECF 306, it was essential for the Assembly to depose and

seek documents from these witnesses before Plaintiffs called them live at trial. See

Pls.’ Rule 26(a)(3) Disclosures, ECF 301.

       2. Fees for printed or electronically recorded transcripts of
          depositions necessarily obtained for use in the case:

       Pursuant to 28 U.S.C. § 1920(2), the Assembly submits $41,602.90 in total

costs for the 39 depositions of Plaintiffs,4 experts witnesses’ depositions, two

legislative aides deposed by Plaintiffs (whom Plaintiffs listed as trial witnesses),

and Plaintiffs’ deposition of the Assembly’s 30(b)(6) representative. Ex. F

(deposition invoices). These requested costs exclude costs for expedited rough

transcripts, Realtime for use at the deposition, shipping and handling, and

reporters’ mileage and “appearance fees.”

       The cost of taking each of these depositions (or the cost of copies for

depositions taken by other parties) were necessary for the Assembly to litigate this




   3 The Assembly’s actual cost for service was $195 per witness, which the
Assembly has capped at $65 per witness, equaling the hourly rate that the
Marshal’s Service would have charged for these tasks. See 28 C.F.R. § 0.114(a)(3);
Collins v. Gorman, 96 F.3d 1057, 1060 (7th Cir. 1996).
   4 Costs for Plaintiffs’ and Plaintiffs’ expert witnesses’ depositions taken by the

Assembly’s counsel include costs of both video-recording and stenographic
transcript, as permitted in the Seventh Circuit. See Little v. Mitsubishi Motors N.
Am., Inc., 514 F.3d 699, 702 (7th Cir. 2008); Frazier v. Layne Christensen Co., No.
04-C-0315-C, 2007 WL 1453133, at *2 (W.D. Wis. Feb. 22, 2007).
                                            14
case. See Mother & Father, 338 F.3d at 712 (“introduction of a deposition at trial is

not a prerequisite to taxability in a federal court” and “determination of necessity

under 28 U.S.C. § 1920…must be made in light of the facts known at the time of the

deposition, without regard to intervening developments that render the deposition

unneeded for further use”); Mashak, 303 F.2d at 527. As even Plaintiffs concede,

depositions of every Plaintiff were necessarily obtained in light of Gill’s holding that

each Plaintiff must prove that they suffered a judicially cognizable, district-specific

harm. See Gill, 138 S. Ct. at 1934; Mot. at 4-5. The remaining expert and fact

witness depositions were necessary to prepare for trial, and most would have also

been necessary for impeachment during cross-examination at trial. See, e.g.,

Callicrate, 139 F.3d at 1341; Colosi v. Jones Lang LaSalle Am., Inc., 781 F.3d 293,

296 (6th Cir. 2015). Except for the Assembly’s 30(b)(6) representative, the parties

listed every deponent as a trial witness. See Pls.’ Rule 26(a)(3) Disclosures, ECF

301; Assembly’s Rule 26(a)(3) Disclosures, ECF 299; see also Pls. Mot. to Admit Dep.

Test., ECF 302.

      3. Fees for other transcripts necessarily obtained for use in the case:

      Pursuant to 28 U.S.C. § 1920(2), the Assembly submits $142.40 for

transcriptions of the October 2018 preliminary conference and the February 2019

scheduling conference. See Ex. G. Among other reasons, these transcripts were

necessarily obtained for briefing related to the Assembly’s motion to dismiss and

Plaintiffs’ motion to substitute deposition testimony for live testimony. See, e.g.,




                                           15
Pls’. Opp’n to Assembly’s Mot. to Dismiss at 4, ECF 229; Defs.’ Opp’n to Pls.’ Mot. to

Admit Dep. Test. at 3-5, ECF 311.

      4. Costs of making copies of any materials where the copies are
         necessarily obtained for use in the case:

      The Assembly submits $1,380 in costs for copying two legislative aides’

electronically stored documents. See Ex. H. Copies were necessarily obtained for use

in this case after Plaintiffs subpoenaed these witnesses for documents in advance of

their depositions. See Foltz Subpoena, ECF 272-1; Ottman Subpoena, ECF 272-2.

      An award of such costs (paid for by the Assembly) is appropriate here. Courts

in this district and elsewhere have awarded “costs of copying metadata and hard

drives” and “native file and email conversion” for discovery pursuant to 28 U.S.C.

§ 1920(4). Split Pivot, Inc. v. Trek Bicycle Corp., 154 F. Supp. 3d 769, 780-81 (W.D.

Wis. 2015); see also Colosi v. Jones Lang LaSalle Ams., Inc., 781 F.3d 293, 297 (6th

Cir. 2015) (“Imaging a hard drive falls squarely within the definition of ‘copy,’ which

tellingly lists ‘image’ as a synonym.”); Hecker v. Deere & Co., 556 F.3d 575, 591 (7th

Cir. 2009) (ruling “costs were for converting computer data into a readable format in

response to plaintiffs’ discovery requests” were recoverable).

      5. Witness fees and costs:

      Pursuant to 28 U.S.C. § 1920(3) and § 1821, the Assembly submits $1,283.96

in costs for the Assembly’s experts’ depositions occurring in Chicago on April 18 and

May 1, 2019. Ex. K (expert witness travel and lodging costs). At Plaintiffs’ request,

the Assembly’s experts traveled from the Washington area and Urbana-Champaign

for their depositions. Ex. I (3/15/2019 Email from A. Harless to J. Ackerman); Ex. J

                                          16
(12/20/2018 Email from J. Ackerman to R. Greenwood). Of these costs, $80 are for

witness fees. See 28 U.S.C. § 1821(a)(1). An additional $765.96 is for Dr. James

Gimpel’s flight, capped at the coach rate for a refundable flight on the date of travel.

See Ex. K at 2; 28 U.S.C. § 1821(c)(4). Booking a refundable fare was reasonable

given the difficulty scheduling expert depositions; Plaintiffs initially scheduled Dr.

Gimpel’s deposition for Madison but then moved it to Chicago after deciding they

could not accommodate his originally scheduled flight. See Ex. I (3/13/19 Email from

A. Harless to J. Ackerman); Ex. L (record of Madison flight). The remaining $438 is

for lodging for both witnesses, capped at the $219/night lodging allowance

established by the Administrator of General Services. See 28 U.S.C. § 1821(d).

      Also pursuant to 28 U.S.C. § 1920(3) and § 1821, the Assembly submits

$139.14 for advanced witness fees and mileage costs paid as part of the Assembly’s

cost to subpoena witnesses Keyes, Barca, and Vruwink. Ex. E; supra, p. 14. These

fees have not been reimbursed. See Meehan Decl. ¶8; cf. Mashak, 303 F.2d at 527.

                                   CONCLUSION

      For the foregoing reasons, the Assembly respectfully requests an award of

costs of $45,043.40 pursuant to Rule 54(d)(1) and 28 U.S.C. §§ 1919, 1920.




                                          17
July 15, 2019   Respectfully submitted,


                /s/ Adam K. Mortara
                Adam K. Mortara, SBN 1038391
                Joshua P. Ackerman
                Taylor A.R. Meehan
                BARTLIT BECK LLP
                54 W. Hubbard Street
                Chicago, IL 60654
                Ph. 312-494-4400
                Fax 312-494-4440
                adam.mortara@bartlitbeck.com
                joshua.ackerman@bartlitbeck.com
                taylor.meehan@bartlitbeck.com

                /s/ Kevin St. John
                Kevin St. John, SBN 1054815
                BELL GIFTOS ST. JOHN LLC
                5325 Wall Street, Suite 2200
                Madison, WI 53718-7980
                Ph. 608-216-7990
                Fax 608-216-7999
                kstjohn@bellgiftos.com

                Attorneys for Wisconsin State Assembly




                     18
